Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed on February 23, 2021.  Claims 1 and 21 have been amended.  New Claims 30-36 have been added. Claims 2, 5, 7-8, 10-20, 24, and 26-29 have been previously or newly cancelled.  Accordingly, claims 1, 3, 4, 6, 9, 21-23, 25, and 30-36 are under consideration on the merit. 

Information Disclosure Statement
The Information Disclosure Statements filed 02/24/21 (8 total, four-page each) are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  The foreign language references, are only considered to the extent where an English translation available or examiner understands that language.  A signed copy of form 1449 is enclosed herewith. 

Applicant’s arguments filed 02/24/21 have been fully considered, but they are not found persuasive. The present rejection is maintained from the office action dated 09/23/20, but has been modified to address Applicant's amended claims of 02/24/21. 

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6, 9, 21-23, 25, and 30-36 are rejected under 35 U.S.C. 103 as obvious over Rawas-Qalaji, et al (“Rawas-Qalaji”, non-patent literature, AAPS PharmSciTech. 2015 Oct; vol. 16, issue 5; pp. 1203–1212; published online Mar 4, 2015) and Rawas-Qalaji, et al. (“Rawas-Qalaji’361”, US 20070059361 A1, published March 15, 2007, of record). 
The claims embrace a pharmaceutical composition formulated as a tablet for buccal or sublingual administration comprising approximately 10 mg to approximately 40 mg of stabilized epinephrine bitartrate microcrystals, the stabilized epinephrine bitartrate microcrystals having a spherical shape, the spherical shape formed when raw epinephrine bitartrate particles having a rectangular shape undergo a morphological change when reduced in size to form the stabilized epinephrine bitartrate microcrystals of the pharmaceutical composition.
In addition, claims 1and 32 the open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited components. 
Claims 1 or 21, and 32, independent claims, differ only in particle size.  
Claim 21 uses the close-ended transitional phrase “consisting of”.  However, it only apply to the active ingredient to be epinephrine microcrystals, nothing else as evidenced by dependent claims 23 and 28, respectively (both claims further comprise at least one of a surfactant, etc.).  Thus, claim 21 is treated as open-ended. 
Rawas-Qalaji is directed to sublingual diffusion of epinephrine microcrystals (Epi) from rapidly disintegrating tablets for the potential first-aid treatment of anaphylaxis: in vitro and ex vivo study (title, the same formulation as claimed).  Rawas-Qalaji teaches that in vitro and ex vivo diffusion of Epi 10, 20, and 40 mg rapidly disintegrating sublingual tablets (RDSTs) (abstract, read on the limitation of dosage in the instant claims 1, 21, and 32). Rawas-Qalaji also teaches that epinephrine bitartrate microcrystals using LV-1 high shear fluid processor “microfluidizer” (Microfluidics, Newton, MA) (last paragraph of left-hand column on page 1204, read on the limitations of the active ingredient and the method of obtaining microcrystal in the instant claims 1, 21, and 32).  Rawas-Qalaji indicates that mean (±standard deviation (SD)) Epi particle size was successfully reduced from 131.8±10.5 to 2.5±0.4 μm (abstract, read on the particle size in the instant claims 9, 22, and 32).  Rawas-Qalaji further teaches that differential scanning calorimetry (DSC) spectra of epinephrine bitartrate (a) before and (b) after processing (Fig. 3 on page 1207) and SEM images of epinephrine bitartrate (a) before and (b) after processing (Fig. 4 on page 1207).  It is believed that the morphological change of epinephrine bitartrate before and after processing is the same as that of clamed epinephrine bitartrate.
While teaching sublingual tablets Rawas-Qalaji does not expressly teach a filler, a lubricant, a taste enhancer and a sweetening agent, mouthfeel enhancer as claimed.  The deficiencies are cured by Rawas-Qalaji’361. 
Rawas-Qalaji’361 is directed to fast-disintegrating epinephrine tablets for buccal or sublingual administration (title, read on the active ingredient and formulation in the instant claims 1, 22, and 26).  Rawas-Qalaji’361 teaches that the pharmaceutical tablet for buccal or sublingual application comprising: about 48.5% epinephrine bitartrate (EPBT); about 44.5% microcrystalline cellulose; about 5% low-substituted hydroxypropyl cellulose; and about 2% Magnesium stearate ([0011], read on the limitations of excipients in the instant claims 4, 6, 23, 25, and 33-34).  Rawas-Qalaji’361 also teaches that standard tableting excipients, during the granulation or blending processes and a low-moldable sugars, e.g., mannitol, are known to show quick resolution characteristics ([0041], read on the limitation of mouthfeel enhancer in the instant claims 6 and 35). Rawas-Qalaji further teaches that common matrix-forming agents include gelatins or alginates which form glassy amorphous mixtures for providing structural strength; as sweeteners, flavorants, pH-adjusting agents (e.g. citric acid), and preservatives to ensure the aqueous stability of the suspended drug in media before sublimation ([0045], read on the limitations of the instant claims 6 and 35).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In this case, both Rawas-Qalaji and Rawas-Qalaji’361 are directed to epinephrine for buccal or sublingual administration.  Thus, combining the compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose would flows logically from them having been individually taught in the prior art.  
Regarding the specific shape (e.g. spherical) in claims 1, 21, and 32, as evidenced by Schianti (see relevant reference section) the particles obtained from the microfluidic process have a spherical shape as compared to commercial raw rifampicin (under the heading of Morphology on age 4/6).  Although Rawas-Qalaji doesn’t recognize the particle shape change, the particle obtained from the same method used by Rawas-Qalaji would necessarily  have a spherical shape.  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Regarding the specific amount of epinephrine claims 1, 21, and 32, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to 

Response to Arguments
Applicant argues that “The instant application claims an earliest priority date to provisional applications 61/804,519, filed on March 22, 2013, and 61/804,892, filed on March 25, 2013. Data on size reduction of epinephrine bitartrate particles is recorded in Table 2 at page 21 of both provisional applications. This Table 2 (of the provisional applications) is identical to Table 2 of the instant application and parent PCT application (PCT/US2014/031579, filed March 24, 2014). Thus, it is evident that the epinephrine bitartrate particles of the claimed pharmaceutical compositions are the same epinephrine bitartrate particles disclosed in the priority documents.”
In response to applicant’s argument, as stated in the non-final office mailed 10/08/2019, the claimed subject matter is different from the two provisional applications 61/804,519 and 61/804,892.  Table 2 on page 21 alone, as indicated by applicant, is not sufficient to support the subject matter as claimed.  There is no support found for particle shape change in neither provisional applications.  Thus, the rejection is maintained. 


	Relevant Reference
Schianti et al (non-patent literature, J Nanomed Nanotechol, vol. 4, issue 4, published April 25, 2013) is provided, but not cited, to show the state of art at the time when the invention was filed. 
Title: Rifampicin Nanoprecipitation using Flow Focusing Microfluidic Device.
Schianti et al observed that the particles obtained from the microfluidic process have a spherical shape as compared to commercial raw rifampicin (under the heading of Morphology ob age 4/6).

Maintained Nonstatutory Double Patenting Rejection
The text of those sections of the nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action. 
 Claims 1, 3, 4, 6, 9, 21-23, 25, and 30-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 11, 22-25 of U.S. Patent application No. 15/262,961 (US’961, now allowed).  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications embrace a pharmaceutical composition formulated for buccal or sublingual administration comprising approximately 10 mg to approximately 40 mg of epinephrine or epinephrine bitartrate.  The difference is the instant m or less while US’961 requires the active being nanoparticles having a mean size (Z-average) ranging from about 279 nm to about 196 nm, which fall within the claimed range.  In addition, optimization of particle size (a result effective parameter) would be obvious to one of ordinary skilled in the art.

Response to arguments
Applicant’s arguments filed 02/23/2021 have been fully considered, but this double patenting rejection be held in abeyance until all other issues regarding patentability are resolved. 

CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617